DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 2013/0141619 A1).

As to claim 1, Lim et al. discloses an image sensor (Fig.1: image sensor 10), comprising: 
a pixel array (Fig.1: pixel array 40) including a plurality of pixels (Fig.1: pixels 100) arranged in a plurality of columns and a plurality of rows (Fig.1; [0053]); 
a read-out circuit (Fig.1: ADC 60) generating image data using pixel signals output from pixels corresponding to a row selected from among the plurality of rows ([0055-0056]: the row decoder 30 controls readout for one of a plurality of rows in the pixel array, and the ADC 60 converts the analog signal output from the selected row into digital signal); and 
a plurality of gain adjustment lines (Fig.4; [0080]: conversion gain control line CGC) provided for the plurality of columns (Fig.4; [0079]. Please note that Fig.4 is only showing one of the columns in the pixel array 40), respectively, each gain adjustment line adjusting gains of pixels of the corresponding column ([0054]: the conversion gain of pixels 100 is adjusted based on the conversion gain control signal CGCS corresponding to each of the column lines. Please note that the conversion gain control line may be separated from the output line, para [0010]).  

As to claim 2, Lim et al. discloses the image sensor of claim 1, further comprising: 
a plurality of reset signal lines (Fig.3A: the control signal lines for transmitting reset gate control signal RG) provided for the plurality of rows, respectively, each reset signal line controlling a reset operation of pixels of the corresponding row ([0055]: “The row decoder 30 controls operation (or output) timing for one of a plurality of rows in the pixel array 40 in response to a row address provided from the timing controller 20”); 
a plurality of transfer signal lines provided for the plurality of rows, respectively, each transfer signal line controlling a transfer operation of pixels of the corresponding row (Fig.3A: the control signal lines for transmitting transfer gate control signal TG correspond to the claimed plurality of transfer signal lines); 
a plurality of selection signal lines provided for the plurality of rows, respectively, each selection signal line controlling an output operation of pixels of the corresponding row (Fig.3A: the control signal lines for transmitting selection control signal SEL correspond to the claimed plurality of selection signal lines); and 
a plurality of pixel output lines provided for the plurality of columns, respectively, each pixel output line transferring pixel signals of pixels of the corresponding column to the read-out circuit (Fig.1; [0054]: column lines. Also see Fig.3A and para [0068]: “The output line is connected to the read-out circuit 101 and outputs the electrical signal VOUT”).  

As to claim 3, Lim et al. discloses the image sensor of claim 2, further comprising a control circuit (Fig.1: timing controller 20 and row decoder 30) for generating signals transferred to the plurality of gain adjustment lines, the plurality of reset signal lines, the plurality of transfer signal lines, and the plurality of selection signal lines ([0055]: “The row decoder 30 controls operation (or output) timing for one of a plurality of rows in the pixel array 40 in response to a row address provided from the timing controller 20”).  

As to claim 4, Lim et al. discloses the image sensor of claim 1, wherein each of the plurality of pixels includes: 
a light detector (Fig.3A: photodiode PD); 
a floating diffusion node (Fig.3: sensing node FD); 
a reset transistor for resetting the floating diffusion node in response to the corresponding reset signal line among the plurality of reset signal lines (Fig.3A; [0067]: reset transistor RX. Given the pixel circuit configuration in Fig.3A, the reset transistor RX is used for resetting the floating diffusion node FD); 
a transfer transistor for transferring electric charge from the light detector to the floating diffusion node in response to the corresponding transfer signal line among the plurality of transfer signal lines (Fig.3A: transfer transistor TX. Given the pixel circuit configuration in Fig.3A, the transfer transistor TX is used for transferring electric charge from the photodiode PD); 
a driving transistor (Fig.3A: drive transistor DX) for amplifying a voltage of the floating diffusion node ([0016]: “a drive transistor configured to operate as a source follower amplifier having an output of the sensing node as an input”); 
a selection transistor (Fig.3A: select transistor SX) for transferring a voltage amplified by the driving transistor to the corresponding pixel output line among the plurality of pixel output lines, in response to the corresponding selection signal line among the plurality of selection signal lines ([0016]: “a select transistor connected in series between a source terminal of the source follower amplifier and the output line”); and 
a capacitor (Fig.3A: capacitor CCT) connected to the floating diffusion node, wherein a capacitance of the capacitor is adjusted in response to the corresponding gain adjustment line among the plurality of gain adjustment lines ([0075]: the conversion gain control signal changes the effective capacitance of the CCT, and that effects the effective capacitance at FD).  

As to claim 5, Lim et al. discloses the image sensor of claim 1, wherein each of the plurality of pixels includes: 
a floating diffusion node (Fig.3: sensing node FD); and 
a capacitor (Fig.3A: capacitor CCT) connected to the floating diffusion node, wherein a capacitance of the capacitor is adjusted in response to the corresponding gain adjustment line among the plurality of gain adjustment lines ([0075]: the conversion gain control signal changes the effective capacitance of the CCT, and that effects the effective capacitance at FD).  

As to claim 7, Lim et al. discloses an image sensor (Fig.1: image sensor 10), comprising: 
a pixel array (Fig.1: pixel array 40) including a plurality of pixels (Fig.1: pixels 100); 
a read-out circuit (Fig.1: ADC 60) generating image data using pixel signals output from pixels selected from among the plurality of pixels ([0055-0056]: the row decoder 30 controls readout for one of a plurality of rows in the pixel array, and the ADC 60 converts the analog signal output from the selected row into digital signal); and 
a plurality of gain adjustment lines (Fig.4; [0080]: conversion gain control line CGC) separated from each other (Fig.4: a gain adjustment line is provided for each column) to adjust a gain of each of the selected pixels ([0054]: the conversion gain of pixels 100 is adjusted based on the conversion gain control signal CGCS corresponding to each of the column lines. Please note that the conversion gain control line may be separated from the output line, para [0010]).  

As to claim 8, Lim et al. discloses the image sensor of claim 7, wherein each of the plurality of pixels includes: 
a floating diffusion node (Fig.3: sensing node FD); and 
a capacitor (Fig.3A: capacitor CCT) connected to the floating diffusion node, wherein a capacitance of the capacitor is adjusted in response to the corresponding gain adjustment line among the plurality of gain adjustment lines ([0075]: the conversion gain control signal changes the effective capacitance of the CCT, and that effects the effective capacitance at FD).  

As to claim 9, Lim et al. discloses the image sensor of claim 7, wherein each of the plurality of pixels includes: 
a light detector (Fig.3A: photodiode PD); 
a floating diffusion node (Fig.3: sensing node FD); 
a reset transistor (Fig.3A: reset transistor RX) for resetting the floating diffusion node in response to a reset signal (Fig.3A; [0062]: reset gate control signal RG); 
a transfer transistor (Fig.3A: transfer transistor TX) for transferring electric charge from the light detector to the floating diffusion node in response to a transfer signal (Fig.3A; [0062]: transfer gate control signal TG); 
a driving transistor (Fig.3A: drive transistor DX) for amplifying a voltage of the floating diffusion node ([0016]: “a drive transistor configured to operate as a source follower amplifier having an output of the sensing node as an input”); 
a selection transistor (Fig.3A: select transistor SX) for transferring a voltage amplified by the driving transistor to the read-out circuit in response to a selection signal ([0016]: “a select transistor connected in series between a source terminal of the source follower amplifier and the output line”); and 
a capacitor (Fig.3A: capacitor CCT) connected to the floating diffusion node, wherein a capacitance of the capacitor is adjusted in response to the corresponding gain adjustment line among the plurality of gain adjustment lines ([0075]: the conversion gain control signal changes the effective capacitance of the CCT, and that effects the effective capacitance at FD).  

As to claim 11, Lim et al. discloses an image sensor (Fig.1: image sensor 10) comprising: 
a pixel array (Fig.1: pixel array 40) including a plurality of pixels (Fig.1: pixels 100) arranged in a plurality of rows and a plurality of columns (Fig.1; [0053]), each pixel including at least one transistor (Fig.3A: reset transistor RX, transfer transistor TX, drive transistor DX and select transistor SX) and a capacitor (Fig.3A: capacitor CCT), which are coupled to a floating diffusion node (Fig.3A: RX, TX, DX, SX and CCT are all coupled to the sensing node FD); 
a plurality of signal lines (Fig.3A: the control signal lines for transmitting reset gate control signal RG, the control signal lines for transmitting transfer gate control signal TG, or the control signal lines for transmitting selection control signal SEL), each signal line coupled to pixels in a corresponding row and configured to provide one or more signals to transistors of the pixels in the corresponding row ([0055]: “The row decoder 30 controls operation (or output) timing for one of a plurality of rows in the pixel array 40 in response to a row address provided from the timing controller 20”. In other words, each signal line is coupled to the corresponding row); 
a plurality of gain adjustment lines (Fig.4; [0080]: conversion gain control line CGC), each gain adjustment line coupled to pixels in a corresponding column (See Fig.4 and [0079]. Please note that Fig.4 is only showing one of the columns in the pixel array 40) and configured to control capacitors of the pixels in the corresponding column ([0075]: the conversion gain control signal changes the effective capacitance of the CCT, and that effects the effective capacitance at FD); and 
a read-out circuit (Fig.1: ADC 60) configured to receive pixel signals from pixels in a row selected from among the plurality of rows, and convert the pixel signals to generate image data ([0055-0056]: the row decoder 30 controls readout for one of a plurality of rows in the pixel array, and the ADC 60 converts the analog signal output from the selected row into digital signal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2013/0141619 A1) in view of Choi et al. (US 2021/0025993 A1).

As to claim 6, Lim et al. discloses the image sensor of claim 4, but fails to disclose the capacitor includes a metal oxide semiconductor transistor.
However, Choi et al. teaches the capacitor includes a metal oxide semiconductor transistor (Fig.2B; [0047]: “the charge storage structure 244A′ and the charge storage structure 244B′ are illustrated as metal oxide semiconductor transistor configured capacitors, e.g., MOS capacitors (MOSCAPs) instead of capacitors”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim et al. with teaching of Choi et al. to used a metal oxide semiconductor transistor as capacitor, so as to reduce the cost and take up less area in the pixel circuit.

Claim 10 recites substantially similar subject matter as disclosed in claim 6; therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US 2021/0400220 A1) discloses the readout circuit is configured to output a digital signal corresponding to the pixel signal, generate a gain control signal based on a first pixel signal received from the pixel circuit, and provide the gain control signal to the pixel circuit.
Chang et al. (US 2019/0222780 A1) discloses a readout circuit includes a comparator coupled to receive a ramp signal an output of a dual conversion gain pixel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696 

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696